Duke, J.
0. D. Dean and Henry Bobinson were jointly tried under an indictment charging them with burglary. They were convicted, and they made a joint motion for a new trial.
J. G. Hadaway, sworn for the State, testified,- in substance, that at about 3 :30 o’clock on Monday morning, August 4, 1930, he saw C. D. Dean and Henry Bobinson in the store of Hadaway Grocery Cofnpany; that just about that time an explosion occurred; that the safe in the store was damaged by the explosion, but that the inner door was not broken through; that a hole had been bored in the safe; that a drill (which another witness found in the home of the defendant Dean) fitted the hole in the safe; that witness found a piece broken out of the store door, the bar slipped out, and the door unlocked from the inside; that the store had been broken into; that a Smith and Wesson pistol, which had a peculiar mark on it, several cartons of Chesterfield cigarettes, some meat, two hams, $14.90 in money and some spoons had been taken from the store; that certain spoons which had been taken from the home of one of the defendants were of the same pattern and design as the spoons that were, in the store.
The defendants’ main defense was alibi. They also introduced evidence tending to show that one of the defendants had bought the pistol referred to from a third person prior to the burglary; that certain cigarettes found in the possession of one of the defendants were purchased by him before the burglary occurred, and that the spoons referred to were not the spoons referred to by the witness Hadaway. The defense undertook to show also that the drill referred to was not the drill with which the hole in the safe was bored.
We see no occasion to set out in detail the testimony of the numerous witnesses who testified at the trial. We are satisfied that the evidence supports the verdict, and hold that the trial judge did not *305err in overruling the general grounds of the motion for a new trial. Some of the special grounds of the motion are not unqualifiedly approved by the trial judge; several of them are too incomplete for the consideration of this court; none of them raises any question that is novel or of especial interest; and none of them presents any cause for reversing the judgment overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworlh, J., concur.